Case: 16-17660   Date Filed: 10/05/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17660
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:11-cr-20635-RNS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ENRIQUE VINALES,

                                                         Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 5, 2017)

Before TJOFLAT, WILLAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-17660     Date Filed: 10/05/2017    Page: 2 of 4


      Enrique Vinales appeals his 150-month total sentence, imposed at the high-

end of the applicable guidelines range, at resentencing. On appeal, Vinales argues

that his sentence was substantively unreasonable because, by not considering his

post-sentencing rehabilitation, the district court failed to adequately consider the 18

U.S.C. § 3553(a) factors under the totality of the circumstances, and sentenced him

as he stood before the court on the day of sentencing rather than resentencing.

      We review a district court’s final sentence for reasonableness. United States

v. Winingear, 422 F.3d 1241, 1244–45 (11th Cir. 2005). Reasonableness review is

similar to a deferential abuse of discretion standard. Gall v. United States, 552
U.S. 38, 41 (2007).

      The district court must impose a sentence “sufficient, but not greater than

necessary to comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including

the need to reflect the seriousness of the offense, promote respect for the law,

provide just punishment for the offense, deter criminal conduct, and protect the

public from the defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). In

imposing a particular sentence, the court must also consider the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the need to avoid unwarranted sentencing disparities,

and the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1), (3)–(7).

The Supreme Court has held that a defendant’s rehabilitation following his prior


                                          2
               Case: 16-17660     Date Filed: 10/05/2017   Page: 3 of 4


sentencing is relevant to the district court’s inquiry; however, the Court

emphasized that the district court is not required to reduce a defendant’s sentence

based upon a showing of post-sentencing rehabilitation. Pepper v. United States,

562 U.S. 476, 490, 505 n.17 (2011).

      In reviewing the reasonableness of a sentence, we follow a two-step process.

First, we ensure that the sentence was procedurally reasonable. Gall, 552 U.S. at

51. Second, we examine whether the sentence was substantively reasonable in

light of the totality of the circumstances. Id. A sentence is substantively

reasonable if, under a totality of the circumstances, it achieves the purposes of §

3553(a). United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). The party

challenging the sentence bears the burden to show it is unreasonable in light of the

record and the § 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378

(11th Cir. 2010). We ordinarily expect that a sentence within the guidelines range

is reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). A

sentence well below the statutory maximum is also indicative of reasonableness.

United States v. Dougherty, 754 F.3d 1353, 1362 (11th Cir. 2014). We reverse

only if left with the “firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation omitted).


                                           3
              Case: 16-17660     Date Filed: 10/05/2017    Page: 4 of 4


      The record illustrates that the district court imposed a substantively

reasonable sentence after explicitly considering Vinales’s post-sentencing

rehabilitation and diminished intellectual capacity, and properly weighed those

factors against the other § 3553(a) factors, including Vinales’s extensive criminal

history involving drug trafficking and his high-level role in the underlying offense.

18 U.S.C. § 3553(a); Pepper, 131 S. Ct. at 1241; Pugh, 515 F.3d at 1191. Thus,

we are not left with a “firm conviction that the district court committed a clear

error of judgment” in arriving at Vinales’s 150-month sentence. Irey, 612 F.3d at

1190. Accordingly, we affirm.

      AFFIRMED.




                                          4